         Case 1:20-cv-09840-GHW Document 72 Filed 08/19/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #: _________________
 PETER RODRIGUEZ,                                                  DATE FILED: 8/19/2021
                                   Plaintiff,

                       -against-
                                                                      20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                        ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

        Plaintiff’s August 12, 2021 request for a stay of discovery or extension of discovery

deadlines, Dkt. No. 69, in granted in part and denied in part. As Defendant City of New York

points out in its August 19, 2021 letter, there remains limited access to law library materials at Rikers

Island. Dkt. No. 71. Thus, Plaintiff’s request for a stay of discovery on the basis that these

materials are inaccessible is denied. Nonetheless, because access to these materials is currently

limited, the Court grants Plaintiff’s request for an extension of discovery deadlines. Plaintiff’s

response to Defendant City of New York’s documents requests and interrogatories, which were

served on July 15, 2021, Dkt. No. 68, is extended to October 1, 2021.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        SO ORDERED.

Dated: August 19, 2021


                                                               GREGORY H. WOODS
                                                              United States District Judge
